169 F.3d 215
John BARTLEY;  Mike Rucker;  Chris Luker;  Walter Henry;Tim Humber, Plaintiffs-Appellees Cross-Appellants,Planet Insurance Company, Intervenor Plaintiff-Appellee,v.EUCLID INC., et al., Defendants,Euclid Inc., Defendant-Intervenor Defendant Appellant-Cross-Appellee.
No. 97-40365.
United States Court of Appeals,Fifth Circuit.
Feb. 26, 1999.

Andy Wade Tindel, Tyler, TX, James Mark Mann, Wellborn, Houston, Adkison, Mann, Sadler & Hill, Henderson, TX, Don Wheeler, Wheeler & Russell, Center, TX, for Plaintiffs-Appellees Cross-Appellants.
Kevin J. Croy, James Preston Dobbs, III, Burford & Ryburn, Dallas, TX, for Intervenor Plaintiff-Appellee.
H. Douglas Wabner, Ben Taylor, Fulbright & Jaworski, Tim Marlin Wheat, Dallas, TX, William Joseph Boyce, Fulbright & Jaworski, Houston, TX, for Defendant-Intervenor Defendant Appellant-Cross-Appellee.
Clifton T. Hutchinson, Bert Black, Hughes & Luce, Dallas, TX, Hugh F. Young, Jr., Product Liability Advisory Council, Reston, VA, for Product Liability Advisory Council, Inc.
David P. Herrick, Dallas, TX, for Washington Legal Foundation.
Appeals from the United States District Court for the Eastern District of Texas;  David Folsom, Judge.
ON PETITIONS FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC (Opinion Oct. 20, 1998, 5 Cir., 1998, 158 F.3d 261).
Before POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.*

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Chief Judge King is recused and did not particpate in this decision